STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

ELA    GROUP,          INC.                                                        NO.     2021    CW   1348

VERSUS


THE    STATE       OF       LOUISIANA,
DIVISION          OF ADMINISTRATION,
OFFICE       OF    FACILITY             PLANNING                                  JANUARY       31,     2022
AND    CONTROL




In    Re:          State          of    Louisiana,      Division          of    Administration,         Office
                   of
                              Facility          Planning           and        Control,     applying        for

                   supervisory               writs,         19th      Judicial           District       Court,
                   Parish          of    East   Baton    Rouge,      No.       696863.




BEFORE:            GUIDRY,             HOLDRIDGE,     AND    CHUTZ,       JJ.


        WRIT           DISMISSED.               This     writ        application           is     dismissed,
pursuant           to       the        motion    of     relator,          the     State    of     Louisiana,
Division           of       Administration,             Office           of     Facility    Planning       and

Control,          advising             its   present     application             for   supervisory       writs
is no longer necessary.

                                                         JMG
                                                         GH

                                                        WRC




COURT       OF   APPEAL,           FIRST     CIRCUIT




       DEPUTY          CL     K    OF   COURT
                 FOR    THE       COURT